 

Exhibit 10.27

February 24, 2016

Via Hand Delivery - Personal and Confidential

Mr. James DeTore

Dear Jim,

This letter agreement (the “Agreement”) confirms that your employment with
bluebird bio, Inc. (“bluebird” or the “Company”) will be terminating without
Cause under Section 3(d) of your Employment Agreement with the Company dated
October 20, 2014 (the “Employment Agreement”).  You agree that this Agreement is
valid notice under Section 15 of your Employment Agreement.  This Agreement
establishes an amicable arrangement under which you release the Company from any
claims, and, in return, you receive severance pay and medical and dental
continuation benefits as provided in Section 4(b) of the Employment Agreement.

Please excuse the formality of this letter, and do not hesitate to contact me
with any questions after you have had a chance to review it.

1.Employment Status; Final Payments; Benefits Cessation:

(a)  Employment Status:  Your employment from the Company shall terminate no
later than March 18, 2016 (the “Separation Date”).  Between now and the
Separation Date (the “Transition Period”), you agree to perform your duties in a
professional and satisfactory manner, to efficiently and effectively transition
your working knowledge and any current projects as directed by your current
management team, and to perform any other duties as the Company may
request.  During the Transition Period, you will remain subject to the Company’s
employment policies and requirements, and shall remain eligible for your current
base salary and standard Company benefits. You also agree to resign from any
offices or directorships you hold at the Company or its subsidiaries on or
before the Separation Date.

Although the Company intends to employ you through the Transition Period, you
will continue to be an at-will employee.  This means that either you or the
Company may elect to end your employment with or without cause prior to the
Separation Date.  If you are terminated for “Cause” (as defined in your
Employment Agreement), resign without Good Reason (as defined in your Employment
Agreement), or if your employment is terminated due to death or disability prior
to the Separation Date, you will not be entitled to the payments and benefits
set forth in Section 2.  

(b)  Final Wage and Other Payments (Non-Contingent):  As of the Separation Date
(unless your employment is earlier terminated, in which case the earlier
termination date shall apply), your salary shall cease and you shall no longer
be entitled to the payment of a base salary, bonus or any other form of
compensation, except as set forth in this Agreement.  On the Separation Date (or
earlier termination date, if applicable), the Company shall pay to you all
earned but unpaid base salary, your 2015 bonus payment (unless previously paid
on March 18, 2016), and accrued but unused vacation up to and through your last
day worked.  You also will receive any vested benefits you may have under any
employee benefit plan of the Company through the Separation Date. You will
receive the payments described in this Section 1(b) regardless of whether you
execute this Agreement.  

(c)  Expense Reimbursement:  The Company will reimburse you for appropriately
documented business expenses per Company policy that you have incurred up to the
Separation Date (or earlier termination date, if applicable), provided that you
submit all documentation of any such expenses within five days of the Separation
Date (or earlier termination date, if applicable) and in accordance with
applicable Company policy.  

(d) Benefits Cessation: As of the Separation Date (or earlier termination date,
if applicable), any entitlement you have or might have under a Company-provided
benefit plan, program or practice shall terminate, except as required by law or
as otherwise described below.  Your rights to benefits, if any, are governed by
the terms

1

 

--------------------------------------------------------------------------------

 

of those benefit plans and programs.  The Separation Date (or earlier
termination date, if applicable) shall be the date of the “qualifying event”
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).  You may, upon timely completion of the required forms, continue your
medical and dental insurance coverage to the extent permitted by COBRA.  You
will receive information pertaining thereto under separate cover.

(e)  Stock Options:  The terms of your option grant (the “Outstanding Option”)
are subject to a Stock Option Agreement (the “Option Agreements”) and the
Company’s 2013 Stock Option and Incentive Plan (the “Stock Plan”) (the Option
Agreement and Stock Plan constitute the “Equity Documents”).  The terms of the
Outstanding Option, including the vested portion, shall continue to be governed
by the terms of the Equity Documents.  Please consult the Equity Documents for
further information.

2.Severance Benefits: Consistent with Section 4(b) of the Employment Agreement,
in exchange for, and in consideration of, your executing, not revoking, and
complying with this Agreement (and any other agreement with the Company that
survives the termination of your employment), and provided this Agreement
becomes effective no later than the 30th day after the Separation Date, the
Company will provide you with the following after the Effective Date (defined in
Section 11):

(a) Severance Payments:  The Company will pay to you an amount equal to twelve
(12) months of your regular salary (at the monthly rate of $27,083.33 per month,
or $12,500.00 when expressed on a bi-weekly basis) (the “Severance
Period”).  These payments will commence on the first regularly scheduled payday
following the 30th day after the Separation Date and shall continue thereafter
in accordance with the Company’s regularly scheduled payroll cycle.  Please note
that the first severance payment will include a “catch-up” amount that will
include severance pay from the first day after the Separation Date until the
first payment date.

(b) Payment of COBRA Premiums:  Provided you timely and properly have elected
COBRA coverage in accordance with the Company’s COBRA election procedures, the
Company shall continue to pay its share of your group medical and dental
insurance premiums during the Severance Period or until such earlier time as you
(i) obtain alternate medical and dental insurance or (ii) become ineligible for
COBRA benefits.  You remain responsible for your share of such premiums during
the Severance Period, which shall be deducted from the severance payments
described in Section 2(a).  Thereafter, medical and dental insurance coverage
shall be continued only to the extent required by COBRA and only to the extent
you timely pay the premium payments yourself.  You agree to immediately notify
the Company upon starting employment with any individual or entity.  Please note
that this subsection (b) is to be modified, as required, and by mutual agreement
of the parties, to comply with the non-discrimination rules and other provisions
and requirements of the Patient Protection and Affordable Care Act.  

(c)  Consulting Agreement:  The Company agrees to engage you as a consultant
after the Separation Date, provided that such consulting activities shall not
exceed 20% of your average level of services to the Company over 36 month period
prior to the Separation Date.  The Consulting Agreement as Exhibit A hereto
(“Consulting Agreement”) shall become effective on the Separation Date, the
terms of which shall be incorporated herein.  During your engagement as a
consultant, your Outstanding Option will continue to vest as a non-qualified
stock option.  On the last day of your consulting engagement all vesting will
cease, and the unvested portion of the Outstanding Option will expire.  Your
Outstanding Option will continue to be subject to the Equity Documents in all
respects.  

3.Taxes; Code Section 409A:

(a)  Except as noted herein, all payments set forth in this Agreement shall be
subject to all applicable federal, state and/or local withholding and/or payroll
taxes, and the Company may withhold from any amounts payable to you (including
any amounts payable pursuant to this Agreement) in order to comply with such
withholding obligations.  The Company shall undertake to make deductions,
withholdings and tax reports with respect to the payments and benefits under
this Agreement to the extent that it reasonably and in good faith determines
that it is required to make such deductions, withholdings and tax
reports.  Payments under this Agreement shall be in amounts net of any such
deductions or withholdings.  Nothing in this Agreement shall be construed to
require the Company to make any payments to compensate you for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.

2

 

--------------------------------------------------------------------------------

 

(b)  It is intended that each installment of the payments and benefits provided
under Section 2 of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
regulations and other guidance issued thereunder (“Section 409A”).  Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A.1  The Company makes no representation or warranty and
shall have no liability to you or any other person if any provision of this
Agreement is determined to constitute deferred compensation subject to Section
409A, but do not satisfy an exemption from, or the conditions of, Section 409A.

4.General Release of Claims; Accord and Satisfaction:

(a) General Release:  In exchange for the amounts described in Section 2, and
other good and valuable consideration, the receipt of which you hereby
acknowledge, you and your representatives, agents, estate, heirs, successors and
assigns (“You”), absolutely and unconditionally hereby release, discharge,
indemnify and hold harmless the Released Parties (defined in Section 4(f)
below), from any and all actions or causes of action, suits, claims, complaints,
contracts, liabilities, agreements, promises, torts, debts, damages,
controversies, judgments, rights and demands, whether existing or contingent,
known or unknown, suspected or unsuspected, arising on or before the Effective
Date (the “Claims”).

This general release includes, without limitation, any and all Claims arising
out of or in connection with:

(i) your employment, change in employment status, and/or termination of
employment with the Company;

(ii) any federal, state or local law, constitution or regulation regarding
either employment, employment benefits, or employment discrimination and/or
retaliation including, without limitation, the National Labor Relations Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e
et seq.; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. 1001 et seq.; the Workers Adjustment and Retraining Notification Act, 29
U.S.C. Section 2101 et seq.; the Immigration Reform and Control Act, as amended;
the Americans with Disabilities Act of 1990, as amended; the Fair Labor
Standards Act, as amended; the Occupational Safety and Health Act, as amended;
the Family and Medical Leave Act of 1993 (“FMLA”), as amended; the Consolidated
Omnibus Budget Reconciliation Act, as amended; the Age Discrimination and
Employment Act of 1967, as amended (the “ADEA”) and the Older Workers Benefit
Protection Act, as amended; and laws relating to workers compensation, family
and medical leave, retaliation, discrimination on the basis of race, color,
religion, creed, sex, sex harassment, sexual orientation, marital status,
pregnancy, national origin, ancestry, handicap, disability, veteran’s status,
alienage, blindness, present or past history of mental disorders or physical
disability, candidacy for or activity in a general assembly or other public
office, constitutionally protected acts of speech, whistleblower status, use of
tobacco products outside course of employment, membership in any organization
engaged in civil defense, veteran’s status, any military service, application
for military service, or any other federal, state or local civil or human rights
law or any other local, state or federal law, regulation or ordinance;

(iii) any Massachusetts state or local laws respecting employment, including but
not limited to, the Massachusetts Wage Payment Act, M.G.L. c. 149 §148, the
Massachusetts Minimum Fair Wages Act, M.G.L. c. 151 § 1 et. seq., the
Massachusetts Fair Employment Practices Act, M.G.L. c. 151B et seq., the
Massachusetts Parental Leave Law, M.G.L. c. 149, §105D, the Massachusetts Civil
Rights Act, M.G.L. c. 12, §11H et seq., as amended, the Massachusetts Equal
Rights Act, c. 93, §102 et seq., as amended, the Massachusetts Equal Pay Act,
M.G.L. c. 149 §105A et seq., as amended, the Massachusetts law against sexual
harassment, M.G.L. c. 214 §1C et seq., as amended, the Massachusetts law against
retaliation, M.G.L. c. 19C, §11. et seq., as amended, the Massachusetts Privacy
Statute, M.G.L. c. 214 § 1B, and the Massachusetts Small Necessities Leave Act,
M.G.L. c. 149, §52D;

 

1 

If you are a “specified employee” (as that term is used in Section 409A) on the
Separation Date, any benefits payable under Section 2 that constitute
non-qualified deferred compensation under Section 409A shall be delayed until
the business day following the six-month anniversary of the Separation Date, but
only to the extent necessary to avoid penalties under Section 409A.  If this
applies, on the business day following the six-month anniversary of the
Separation Date, the Company shall pay you in a lump sum the aggregate value of
the non-qualified deferred compensation that the Company otherwise would have
paid you prior to that date under Section 2 of this Agreement.

3

 

--------------------------------------------------------------------------------

 

(iv) breach of contract or breach of the implied covenant of good faith and fair
dealing;

(v) wrongful termination, intentional or negligent infliction of emotional
distress, negligent misrepresentation, intentional misrepresentation, fraud,
defamation, promissory estoppel, false light invasion of privacy, conspiracy,
violation of public policy; and

(vi) any other tort, statutory or common law cause of action.  

(b) No Claims Through Others:  You further agree to release and discharge the
Released Parties from any and all claims which might be made by any other person
or organization on your behalf and you specifically waive any right to become,
and promise not to become, a member of any class in a case in which a claim or
claims against the Company are made involving any matters subject to release
pursuant to Section 4(a).

(c) Interpretation:  The foregoing general release-of-claims provisions shall be
given the broadest possible interpretation permitted by law.  The enumeration of
specific claims therein shall not be interpreted to exclude any other claims not
specifically enumerated therein.

(d) Accord and Satisfaction:  The payments set forth in Sections 1 and 2 shall
be complete and unconditional payment, settlement, accord and/or satisfaction
with respect to all obligations and liabilities of the Released Parties to You
including, without limitation, all claims for back wages, salary, vacation pay,
sick pay, bonuses, commissions, bonuses or other incentive compensation,
severance pay, any and all other forms of compensation or benefits, attorney's
fees, or other costs or sums.

(e) Exclusion:  Excluded from the General Release set forth in Section 4(a) are
any claims or rights that cannot be waived by law, including your right to file
a charge with an administrative agency, including the EEOC, or assist or
participate in any agency investigation, hearing or proceeding.  You, however,
are waiving your right to recover money in connection with any such agency
charge or investigation, hearing or proceeding.  You also are waiving your right
to recover any money in connection with a charge filed by any other individual
or individuals, or by the EEOC or any other federal or state agency, on your
behalf.  Please also note that you are not releasing your right to enforce the
terms of this Agreement, your rights to vested ERISA benefits under the
Company’s 401(k) plan, your right to apply for unemployment compensation, or
your right to challenge the validity or enforceability of your waiver of ADEA
rights pursuant to this Agreement.

(f) Definition of Released Parties:  As used in this Agreement, “Released
Parties” shall mean: (i) the Company; (ii) all of the Company’s past, present,
and future subsidiaries, parents, affiliates and divisions; (iii) all of the
Company’s successors and/or assigns, as well as legal representatives; (iv) all
of the Company’s past, present, and future officers, directors, managers,
employees, shareholders, owners, attorneys, agents, insurers, employee benefit
plans (including such plans’ administrators, trustees, fiduciaries,
record-keepers, and insurers), and legal representatives (all individually, in
their capacity acting on the Company’s behalf, and in their official
capacities); and (v) all persons acting by, through, under, or in concert with
any of the entities or persons listed in subsections (i)-(iv).

5.Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967: Because you will be 40 years of age or older as of the Separation Date,
you are hereby informed that you have or might have specific rights and/or
claims under the ADEA, and you agree and understand that:

(a) In consideration for the amounts described in Section 2, which you are not
otherwise entitled to receive, you specifically waive such rights and/or claims
under the ADEA to the extent that such rights and/or claims arose prior to or on
the date this Agreement was executed. You understand that rights or claims under
the ADEA which may arise after the date this Agreement is executed are not
waived by you;

(b) You acknowledge that you have been advised of your right to consult with
your counsel of choice prior to executing this Agreement, that you have had at
least twenty-one (21) days from today to review this Agreement and consider its
terms before signing it, and that you have not been subject to any undue or
improper influence interfering with the exercise of your free will in deciding
whether to consult with counsel;

4

 

--------------------------------------------------------------------------------

 

(c) You have carefully read and fully understands all of the provisions of this
Agreement, you knowingly and voluntarily agree to all of the terms set forth in
this Agreement, and you acknowledge that in entering into this Agreement, you
are not relying on any representation, promise or inducement made by the Company
or its attorneys with the exception of those promises contained in this
document; and

(d) You may revoke this Agreement for a period of seven (7) days following your
execution hereof and all rights and obligations of both parties under this
Agreement shall not become effective or enforceable until the seven (7) day
revocation period has expired.  Please see Section 11 for more details.

6.Company Property: Within five days of the Separation Date (or earlier
termination date, if applicable), you agree to return to the Company all Company
property and materials, including, but not limited to, laptops, cds, dvds, hard
drives, portable drives, smart/mobile phones, intangible information stored on
any such hardware and/or media, software programs and data compiled with the use
of those programs, software passwords or codes, tangible copies of trade secrets
and Confidential Information (as that term is defined in your Nondisclosure
Agreement (see Section 8 below)), charge/credit cards, building keys and passes,
trial information, clinical information, memoranda, business or marketing plans,
reports, projections, and any and all other information or property previously
or currently held or used by you that is or was related to your employment with
the Company (“Property”).  You agree that if you discover any other Property,
including any proprietary materials, in your possession after the Separation
Date, you immediately will notify the Company and arrange for their prompt
return.  In addition, you must delete and finally purge any duplicates of files
or documents that may contain Company information from any non-Company computer
or other device that remains in your possession after the Separation Date.  

7.No Liability or Wrongdoing: You understand and agree that the release and
accord and satisfaction set forth in Sections 4 and 5 constitute a final
compromise of the claims released thereby, and are not an admission by the
Released Parties that any such claims exist and/or of liability by the Released
Parties with respect to such claims.  Nothing in this Agreement, nor any of the
proceedings connected with it, is to be construed as, offered as, received as,
or deemed to be evidence of an admission by the Released Parties of any
liability or unlawful conduct whatsoever, and each of the Released Parties
expressly deny any such liability or wrongdoing.    

8.Future Conduct:

(a) Assignment of Invention, Nondisclosure and Noncompetition Agreement:  You
confirm the existence and continued validity of the Assignment of Invention,
Nondisclosure and Noncompetition Agreement (the “Nondisclosure Agreement”), a
copy of which is enclosed herewith.  You agree that your obligations under the
Nondisclosure Agreement expressly survive the cessation of your employment.  If
you fail to abide by your obligations under the Nondisclosure Agreement, the
Company immediately may terminate all severance benefits set forth in Section 2
in addition to, and not in lieu of, seeking all other legal and equitable
relief.

(b) Non-disparagement:  You agree not to take any action or make any statement,
written or oral, which disparages or criticizes the Released Parties, their
officers, directors, investors or employees, the Released Parties’ business
practices, or which disrupts or impairs their normal operations, including
actions that would (i) harm the Released Parties’ reputation with their current
and prospective clients, business partners, or the public; or (ii) interfere
with existing contracts or employment relationships with current and prospective
clients, business partners or Released Parties’ employees.  

(c) Confidentiality of this Agreement:  You shall maintain confidentiality
concerning this Agreement, including the substance, terms, existence and/or any
discussions relating to it.  Except as required by legal process, you will not
discuss the same with anyone except your immediate family and accountants or
attorneys, when such disclosure is necessary for them to render professional
services.  Nothing herein (or on sub-section (b) above) shall prohibit or bar
you from providing truthful testimony in any legal proceeding or in
communicating with any governmental agency or representative or from making any
truthful disclosure required, authorized or permitted under law; provided,
however, that in providing such testimony or making such disclosures or
communications, you will use your best efforts to ensure that this Section is
complied with to the maximum extent possible.  

5

 

--------------------------------------------------------------------------------

 

(d) Advance Notice: You agree to give reasonable notice to the Company of any
and all attempts by third parties to compel disclosure of any confidential
information (as referred to in your Nondisclosure Agreement), the terms of this
Agreement, or to require you to testify in any matter concerning the Company,
this Agreement and/or the Released Parties.  Please direct such notice in
writing to the Company’s General Counsel at least ten business days before
compliance with any subpoena or order; if the subpoena or order requires
compliance within less than ten business days, however, you shall provide such
written notice, or if impractical, shall provide telephonic notice, within five
business days after receiving notice that an attempt will be or has been made to
compel your testimony or your disclosure of the Company’s confidential
information.

(e) Breach; Remedies: If you breach this Agreement or any other agreement
referenced herein (including the Nondisclosure Agreement), you agree that: (i)
the Company shall be relieved of its obligations to make any further payments to
you under Section 2; (ii) the Company will be entitled to recover payments
already made to you pursuant to Sections 2(a)-(b); and (iii) the Company shall
be entitled to recover its attorneys’ fees and costs incurred in enforcing its
rights under this Agreement, to the extent such recovery is not prohibited by
law.  This Agreement in all other respects, including, but not limited to, the
release provisions in Sections 4 and 5, shall remain in full force and
effect.  The remedies in this Section shall be in addition to, and not as an
alternative to, any other available remedies at law or in equity.  

9.Cooperation:  You agree to cooperate fully with bluebird’s employees and
business partners in smoothly, effectively, and completely transitioning your
work as the Company may designate.  You agree to make yourself available to
bluebird for reasonable periods of time (at mutually convenient times, taking
into account your personal and/or professional commitments), either by telephone
or, if you and bluebird believe necessary, in person upon reasonable notice, to
assist with matters relating to work performed by you on bluebird’s behalf.  You
also agree to cooperate with bluebird and its attorneys at reasonable times and
places in the prosecution and/or defense of any legal action wherein the
bluebird is a party.  Such cooperation includes, but is not limited to, meeting
with bluebird’s attorneys at reasonable times and places to discuss your
knowledge of pertinent facts, appearing as required at deposition, arbitration,
trial or other proceeding to testify as to those facts, and testifying
truthfully to the best of your abilities at any such proceeding.  The Company
shall reimburse you for any reasonable and approved out-of-pocket travel-related
costs and expenses you incur in connection with such cooperation.

10.Representations and Governing Law:

(a) Entire Agreement; Amendment; Waiver; Construction of Agreement:  This
Agreement, the Non-Disclosure Agreement, and the Equity Documents set forth the
complete and sole agreement between the parties and supersede any and all other
agreements or understandings, whether oral or written, express or implied.  This
Agreement may not be changed or rescinded except upon the express written
consent of both you and an authorized Company officer.  Any waiver of any
provision of this Agreement shall not constitute a waiver of any other provision
of this Agreement unless expressly so indicated otherwise.  The language of all
parts of this Agreement shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against either party.

(b) Governing Law; Consent to Jurisdiction:  This Agreement shall be deemed to
be made and entered into in the Commonwealth of Massachusetts.  This Agreement
and any claims arising out of this Agreement (or any other claims arising out of
the relationship between the parties) shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and shall in all
respects be interpreted, enforced and governed under the internal and domestic
laws, without giving effect to the principles of conflicts of laws of such
Commonwealth.  Any claims or legal actions by one party against the other shall
be commenced and maintained in any state or federal court located in such
Commonwealth, and you hereby submit to the jurisdiction and venue of any such
court.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANYAND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(c) Severability:  If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part.  To this extent, the provisions, and
parts thereof, of this Agreement are declared to be severable.  

6

 

--------------------------------------------------------------------------------

 

(d) Assignment:  You shall not assign this Agreement; the Company may assign
this Agreement.  The benefits of this Agreement shall inure to the successors
and assigns of the Company and the Released Parties and to your successors.

(e) Acknowledgment of Company’s Compliance with Applicable Law:  You represent
that:

(i)  you have not been subject to any retaliation or any other form of adverse
action by the Released Parties for any action taken by him or her as an employee
or resulting from his or her exercise of, or attempt to exercise, any statutory
rights recognized under federal, state or local law;

(ii)  you have been paid all unpaid wages and accrued unused vacation;

(iii)  the Released Parties have satisfied in full all obligations they ever had
regarding leaves of absence and other time off of any kind (including, but not
limited to, short-term disability leave, FMLA leave, military leave, vacations,
meal and rest periods, sick and personal days, and personal leave), and you have
not suffered any adverse employment action as a result of seeking or taking any
such leave of absence or time off; and

(iv) you have no known workplace injuries or occupational diseases, have not
sustained any disabling injury and/or occupational disease that have resulted in
a loss of wage earning capacity during your employment, and have no personal
injury and/or occupational disease that has been contributed to, or aggravated
or accelerated in a significant manner by, your employment or separation from
employment.

(f) Counterparts:  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which will be deemed one
and the same instrument.  This Agreement may be executed by facsimile signature,
and any such facsimile signature by any party shall be deemed to be an original
signature and shall be binding on such party to the same extent as if such
facsimile signature were an original signature.

11.Effective Date:  As set forth in Section 5, you will have the opportunity to
consider this Agreement for at least 21 days before signing it.  For the period
of seven (7) days from the date when you execute this Agreement, you have the
right to revoke it by written notice.  For such a revocation to be effective, it
must be delivered to our General Counsel, Jason Cole, so that he receives it at
or before the expiration of the seven (7) day revocation period.  This Agreement
shall become effective on the first day following the expiration of the
revocation period (the “Effective Date”).

If this letter correctly states the understanding and agreement we have reached
please indicate your acceptance by countersigning the enclosed copy and
returning it to me by no later than 5:00 p.m. EDT on March 23, 2016.  This offer
shall expire by its terms at 5:01 p.m. EDT on March 23, 2016.  

Very truly yours,

 

bluebird bio, Inc.

 

 

 

By:

 

/s/ Jason F. Cole

 

 

 

Title:

 

Chief Legal Officer

 

 

7

 

--------------------------------------------------------------------------------

 

PLEASE REVIEW CAREFULLY

THIS AGREEMENT HAS A RELEASE OF CERTAIN LEGAL RIGHTS YOU MAY HAVE.  YOU SHOULD
CONSULT WITH AN ATTORNEY REGARDING THE RELEASE AND OTHER ASPECTS OF THIS
AGREEMENT BEFORE SIGNING IT.

YOUR EMPLOYMENT BY THE COMPANY WILL BE TERMINATING.  SUCH TERMINATION WILL NOT
BE AFFECTED BY YOUR ACCEPTANCE OR FAILURE TO ACCEPT THIS AGREEMENT.  IF YOU DO
NOT ACCEPT THIS AGREEMENT, YOU WILL NOT RECEIVE THE PAYMENTS AND BENEFITS IN
SECTION 2.

YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AGREEMENT, FULLY UNDERSTAND ITS
TERMS AND CONDITIONS, AND VOLUNTARILY ARE EXECUTING IT.  

IN ENTERING INTO THIS AGREEMENT, YOU DO NOT RELY ON ANY REPRESENTATION, PROMISE
OR INDUCEMENT MADE BY THE RELEASED PARTIES WITH THE EXCEPTION OF THE
CONSIDERATION IN THIS DOCUMENT.

ACCEPTED:

 

/s/ James DeTore

 

Date: March 10, 2016

James DeTore

 

 

 

8

 